 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10
        DONALD VARNEY AND MARIA                              CASE NO. C18-5105 RJB
11      VARNEY, husband and wife,
                                                             ORDER GRANTING DEFENDANT
12                                 Plaintiffs,               FOSTER WHEELER ENERGY
                v.                                           CORPORATION’S MOTION FOR
13                                                           SUMMARY JUDGMENT
        AIR & LIQUID SYSTEMS
14      CORPORATION; et al.,
15                                 Defendants.

16
            This matter comes before the Court on Defendant Foster Wheeler Energy Corporation’s
17
     (“Foster Wheeler”) Motion for Summary Judgment. Dkt. 237. The Court is familiar with the
18
     records and files herein and all documents filed in support of in opposition to the motion.
19
            For the reasons stated below, Foster Wheeler’s Motion for Summary Judgment (Dkt.
20
     237) should be granted.
21

22

23

24

     ORDER GRANTING DEFENDANT FOSTER WHEELER ENERGY CORPORATION’S MOTION FOR
     SUMMARY JUDGMENT - 1
 1                                         I.      BACKGROUND

 2           The above-entitled action was commenced in Pierce County Superior Court on February

 3   2, 2018. Dkt. 1, at 2. Notice of removal from the state court was filed with this Court on

 4   February 12, 2018. Dkt. 1.

 5           In the operative complaint, Plaintiffs allege that Plaintiff Donald Varney (“Mr. Varney”),

 6   now deceased, was exposed to asbestos while working as a marine machinist at the Puget Sound

 7   Naval Shipyard and Hunter’s Point Naval Shipyard, and through personal automotive exposure

 8   and from his father’s automotive exposure. Dkt. 342, at 5. “Plaintiffs claim liability based upon

 9   the theories of product liability, including not but limited to negligence, strict product liability

10   …, conspiracy, premises liability, the former RCW 49.16.030, and any other applicable theory of

11   liability, including, if applicable, RCW 7.72 et seq.” Dkt. 342, at 5; see generally § II(D), infra.

12           Mr. Varney passed away from mesothelioma on February 8, 2018 (Dkt. 220-1), before

13   being deposed. Dkt. 245-2. On December 7, 2018, one day before his passing, Mr. Varney

14   apparently signed an affidavit purportedly identifying several asbestos-containing materials that

15   he worked with and that were manufactured by various defendants, including Foster-Wheeler.

16   Dkt. 342.

17           Dr. John Maddox, Plaintiffs’ causation expert in this matter, reviewed Mr. Varney’s

18   medical records and his aforementioned affidavit. Dkt. 309, at 4. Dr. Maddox, relying, in part, on

19   Mr. Varney’s affidavit, opined that Mr. Varney’s “lethal malignant pleural mesothelioma was

20   caused by his cumulative asbestos exposures to a variety of component exposures.” Dkt. 313-11,

21   at 4.

22           Numerous defendants, including Foster Wheeler, in their respective motions for summary

23   judgment and in additional briefs regarding the admissibility of Mr. Varney’s affidavit and Dr.

24

     ORDER GRANTING DEFENDANT FOSTER WHEELER ENERGY CORPORATION’S MOTION FOR
     SUMMARY JUDGMENT - 2
 1   Maddox’s opinion, argued that the affidavit, and Dr. Maddox’s opinion relying thereon, were

 2   inadmissible as evidence. See, e.g., Dkts. 217; 219; 237; 257; 281; 285; 363; 378; 380; 382; and

 3   384.

 4           The Court invited additional briefing regarding the admissibility of Mr. Varney’s

 5   affidavit and Dr. Maddox’s opinion. Dkt. 255. Upon review of the additional briefing, the Court

 6   ordered that an evidentiary hearing be held to determine the admissibility of the affidavit and

 7   opinion. Dkt. 300. After a mini trial lasting more than two days, the Court held that the affidavit

 8   and opinion are inadmissible as evidence in regard to summary judgment motions and at trial.

 9   Dkt. 361, at 1.

10           Foster Wheeler argues that, because the affidavit and opinion are inadmissible, pursuant

11   to FRCP 56, Plaintiffs have “no admissible evidence Mr. Varney was exposed to respirable

12   asbestos from a product manufactured, sold or supplied by Foster Wheeler.” Dkt. 237, at 1

13                                           II.     DISCUSSION

14       A. SUMMARY JUDGMENT STANDARD

15           Summary judgment is proper only if the pleadings, the discovery and disclosure materials

16   on file, and any affidavits show that there is no genuine issue as to any material fact and that the

17   movant is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(c). The moving party is

18   entitled to judgment as a matter of law when the nonmoving party fails to make a sufficient

19   showing on an essential element of a claim in the case on which the nonmoving party has the

20   burden of proof. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1985). There is no genuine issue of

21   fact for trial where the record, taken as a whole, could not lead a rational trier of fact to find for

22   the nonmoving party. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586

23   (1986) (nonmoving party must present specific, significant probative evidence, not simply “some

24

     ORDER GRANTING DEFENDANT FOSTER WHEELER ENERGY CORPORATION’S MOTION FOR
     SUMMARY JUDGMENT - 3
 1   metaphysical doubt.”). See also Fed. R. Civ. P. 56(d). Conversely, a genuine dispute over a

 2   material fact exists if there is sufficient evidence supporting the claimed factual dispute,

 3   requiring a judge or jury to resolve the differing versions of the truth. Anderson v. Liberty Lobby,

 4   Inc., 477 U.S. 242, 253 (1986); T.W. Elec. Service Inc. v. Pacific Electrical Contractors

 5   Association, 809 F.2d 626, 630 (9th Cir. 1987).

 6          The determination of the existence of a material fact is often a close question. The court

 7   must consider the substantive evidentiary burden that the nonmoving party must meet at trial –

 8   e.g., a preponderance of the evidence in most civil cases. Anderson, 477 U.S. at 254, T.W. Elect.

 9   Service Inc., 809 F.2d at 630. The court must resolve any factual issues of controversy in favor

10   of the nonmoving party only when the facts specifically attested by that party contradict facts

11   specifically attested by the moving party. The nonmoving party may not merely state that it will

12   discredit the moving party’s evidence at trial, in the hopes that evidence can be developed at trial

13   to support the claim. T.W. Elect. Service Inc., 809 F.2d at 630 (relying on Anderson, supra).

14   Conclusory, non-specific statements in affidavits are not sufficient, and “missing facts” will not

15   be “presumed.” Lujan v. National Wildlife Federation, 497 U.S. 871, 888–89 (1990).

16      B. WASHINGTON STATE SUBSTANTIVE LAW APPLIES

17          Under the rule of Erie R.R. Co. v. Tompkins, 304 U.S. 64 (1938), federal courts sitting in

18   diversity jurisdiction apply state substantive law and federal procedural law. Gasperini v. Center

19   for Humanities, Inc., 518 U.S. 415, 427 (1996).

20      C. SUMMARY JUDGMENT ANALYSIS

21          1. Washington Products Liability Standard

22          “Generally, under traditional product liability theory, the plaintiff must establish a

23   reasonable connection between the injury, the product causing the injury, and the manufacturer of

24

     ORDER GRANTING DEFENDANT FOSTER WHEELER ENERGY CORPORATION’S MOTION FOR
     SUMMARY JUDGMENT - 4
 1   that product. In order to have a cause of action, the plaintiff must identify the particular

 2   manufacturer of the product that caused the injury.” Lockwood v. AC & S, Inc., 109 Wn.2d 235,

 3   245–47 (1987) (quoting Martin v. Abbott Laboratories, 102 Wn.2d 581, 590 (1984)).

 4                    Because of the long latency period of asbestosis, the plaintiff's
                      ability to recall specific brands by the time he brings an action will
 5                    be seriously impaired. A plaintiff who did not work directly with
                      the asbestos products would have further difficulties in personally
 6                    identifying the manufacturers of such products. The problems of
                      identification are even greater when the plaintiff has been exposed
 7                    at more than one job site and to more than one manufacturer's
                      product. [] Hence, instead of personally identifying the
 8                    manufacturers of asbestos products to which he was exposed, a
                      plaintiff may rely on the testimony of witnesses who identify
 9                    manufacturers of asbestos products which were then present at his
                      workplace.
10
     Id. (citations omitted).
11
             Lockwood prescribes several factors for courts to consider when “determining if there is
12
     sufficient evidence for a jury to find that causation has been established”:
13
         1. Plaintiff’s proximity to an asbestos product when the exposure occurred;
14
         2. The expanse of the work site where asbestos fibers were released;
15
         3. The extent of time plaintiff was exposed to the product;
16
         4. The types of asbestos products to which plaintiff was exposed;
17
         5. The ways in which such products were handled and used;
18
         6. The tendency of such products to release asbestos fibers into the air depending on their
19
             form and the methods in which they were handled; and
20
         7. Other potential sources of the plaintiff’s injury.
21
     Id. at 248–49.
22

23

24

     ORDER GRANTING DEFENDANT FOSTER WHEELER ENERGY CORPORATION’S MOTION FOR
     SUMMARY JUDGMENT - 5
 1            2. Washington Products Liability Analysis

 2            Plaintiffs have not offered evidence admissible for summary judgment establishing a

 3   reasonable connection between Mr. Varney’s mesothelioma, products manufactured by Foster

 4   Wheeler, and Foster Wheeler itself. Plaintiffs have pointed to historical evidence, such as a

 5   FRCP 30(b)(6) designee who testified that, in the 1940s and 1950s, asbestos-containing

 6   insulation was required on all Foster Wheeler boilers. See Dkt. 309, at 7. However, crucially,

 7   Plaintiffs have not offered admissible evidence showing, even viewed in a light most favorable

 8   to Plaintiffs, that Foster Wheeler or products that it manufactured caused, or a were a substantial

 9   factor that caused, Mr. Varney’s mesothelioma.

10            Plaintiffs apparently sought to use Mr. Varney’s affidavit and Dr. Maddox’s report to

11   establish causation and a reasonable connection between Mr. Varney’s mesothelioma, Foster

12   Wheeler’s products, and Foster Wheeler. Indeed, Plaintiffs’ claims against Foster Wheeler

13   depended on Mr. Varney’s affidavit:

14                     Mr. Varney’s testimony via his dying declaration along with
                       testimony and evidence demonstrating Foster Wheeler’s use of
15                     asbestos-containing components on its boilers … is significant[,]
                       and a reasonable jury could conclude from this evidence that Mr.
16                     Varney’s exposure to asbestos attributable to Foster Wheelers is a
                       substantial factor in causing his mesothelioma and subsequent
17                     death.

18   Dkt. 309, at 8.

19            However, pursuant to FRCP 56,1 numerous defendants, including Foster Wheeler, note

20   correctly that Mr. Varney’s affidavit and Dr. Maddox’s opinion are inadmissible as evidence in

21   regard to summary judgment. See, e.g., Dkts. 217; 219; 237; 257; 281; 285; 363; 378; 380; 382;

22

23
     1
      “A party may object that the material cited to support or dispute a fact cannot be presented in a form that would be
     admissible in evidence.” Fed. R. Civ. P. 56(c)(2).
24

     ORDER GRANTING DEFENDANT FOSTER WHEELER ENERGY CORPORATION’S MOTION FOR
     SUMMARY JUDGMENT - 6
 1   and 384; see generally Dkt. 361. In the absence of Mr. Varney’s affidavit and Dr. Maddox’s

 2   opinion as evidence in regard to summary judgment, and in consideration of the Lockwood

 3   factors above, there is nothing the Court can use to determine whether there is sufficient

 4   evidence for a jury to find that causation—a necessary element of Plaintiffs’ claim—has been

 5   established.

 6            Therefore, the Court should grant Foster Wheeler’s Motion for Summary Judgment (Dkt.

 7   237) and dismiss Foster Wheeler from this case.

 8      D. OTHER POSSIBLE CLAIMS

 9            The operative complaint’s causes of action are vague. See Dkt. 342, at 5 (“Plaintiffs

10   claim liability based upon the theories of product liability, including not but limited to

11   negligence, strict product liability …, conspiracy, premises liability, the former RCW 49.16.030,

12   and any other applicable theory of liability, including, if applicable, RCW 7.72 et seq.”). Many

13   theories or claims can be gleaned therefrom, but, in response to Foster Wheeler’s Motion for

14   Summary Judgment, Plaintiffs limit their discussion of claims and theories to just Washington

15   products liability. See Dkt. 309, at 6. In this order, the Court has done the same. See § (II)(C),

16   supra.

17            Plaintiffs’ vague complaint and limited discussion are problematic. For example, in

18   Defendant Warren Pumps, LLC’s (“Warren”) Motion for Summary Judgment, filed on April 24,

19   2019, and noted for May 17, 2019, Warren appears to couch its arguments principally in

20   maritime law. See Dkt. 378. Warren appears to discuss Washington products liability law only as

21   an alternative theory of the Plaintiffs. See Dkt. 378. Plaintiffs have not yet responded to Warren’s

22   Motion for Summary Judgment.

23

24

     ORDER GRANTING DEFENDANT FOSTER WHEELER ENERGY CORPORATION’S MOTION FOR
     SUMMARY JUDGMENT - 7
 1           In the instant motion, Foster Wheeler appears to discuss maritime-based tort law in just a

 2   single sentence in a footnote. Dkt. 237, at 3, n.9 (citing Lindstrom v. A-C Product Liability Trust,

 3   424 F.3d 488, 492 (6th Cir. 2005) (“Plaintiffs in products liability cases under maritime law may

 4   proceed under both negligence and strict liability theories. Under either theory, a plaintiff must

 5   establish causation.”). Nevertheless, with the exception of Warren, the defendants moving for

 6   summary judgment’s arguments appear couched in Washington products liability, focusing

 7   primarily on the Lockwood factors above.

 8           Regardless, causation is an essential element under either Washington products liability

 9   or maritime-based tort law (see, e.g., Lockwood, 109 Wn.2d 235; Lindstrom, 424 F.3d at 492),

10   and Plaintiffs have not offered evidence showing that causation has been established. See §

11   II(c)(2), supra.

12       E. ADDITIONAL COMMENTARY

13           The Court’s order here is a sad one. Mr. Varney passed away from mesothelioma, likely

14   as a result of his work at the shipyards. Given the circumstances of his passing, it appears that

15   there is no evidence to support a claim available against the industry in which Mr. Varney

16   worked. The Court cannot find causation without evidence, and there is none here, under the

17   Federal Rules of Evidence.

18                                            III.    ORDER

19           Therefore, it is hereby ORDERED that:

20               •      Foster Wheeler’s Motion for Summary Judgment (Dkt. 237) is GRANTED; and

21               •      Foster Wheeler is DISMISSED from the case.

22           IT IS SO ORDERED.

23

24

     ORDER GRANTING DEFENDANT FOSTER WHEELER ENERGY CORPORATION’S MOTION FOR
     SUMMARY JUDGMENT - 8
 1          The Clerk is directed to send uncertified copies of this Order to all counsel of record and

 2   to any party appearing pro se at said party’s last known address.

 3          Dated this 6th day of May, 2019.

 4

 5
                                           A
                                           ROBERT J. BRYAN
                                           United States District Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     ORDER GRANTING DEFENDANT FOSTER WHEELER ENERGY CORPORATION’S MOTION FOR
     SUMMARY JUDGMENT - 9
